Citation Nr: 0301252	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  99-17 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the residuals of 
head and neck injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1937 
to March 1941, and from August 1942 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision in 
which the RO denied service connection for residuals of 
head and neck injury.  The veteran filed a notice of 
disagreement in October 1998 and a statement of the case 
(SOC) was issued in June 1999.  The veteran submitted a 
substantive appeal in September 1999, with no hearing 
requested.  

In February 2001, the Board remanded the case to the RO 
for additional development and readjudication under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Per the Board's remand 
instruction, the RO obtained additional evidence, and 
issued a supplemental SOC (SSOC) in August 2002.  However, 
as the denial of the claim has been continued, it has been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to 
render a fair decision on the issue on appeal has been 
accomplished.

2.  The evidence of record does not credibly establish 
that the veteran suffered any claimed head and neck injury 
in service.


CONCLUSION OF LAW

The criteria for service connection for residuals of head 
and neck injury are not met.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes, as indicated in above, 
that the VCAA was signed into law in November 2000, and 
has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The Act and 
implementing regulations essentially eliminate the concept 
of the well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist 
the claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by 
the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to 
fairly adjudicate the claim on appeal has been 
accomplished. 

As evidenced by the June 1999 SOC and August 2002 SSOC, 
the veteran and his representative have been furnished the 
pertinent laws and regulations governing the claim and the 
reasons for the denial.  Hence, the Board finds that they 
have been given notice of the information and evidence 
needed to substantiate the claim, and, as evidenced by 
various letters soliciting information and/or evidence 
(see, e.g., RO letter of September 2001), have been 
afforded opportunities to submit such information and 
evidence.  

As for service medical records identified by the veteran 
but not of record, the veteran was duly notified by June 
1999 SOC that the records search yielded negative results.  
He was provided an opportunity to submit such evidence on 
his own.  Furthermore, in the September 2001 letter, the 
RO not only notified the veteran that his claim was being 
readjudicated under the VCAA, but provided a list of all 
records identified as relevant by the veteran that had 
been obtained since initiation of the claim on appeal, 
identified additional VA records that the RO would obtain, 
and invited the veteran to submit any additional, relevant 
VA, non-VA, and lay evidence.  In view of the foregoing, 
the Board finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if 
any, will be obtained by the claimant and which evidence, 
if any, will be retrieved by the VA, has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also finds that all necessary development has 
been accomplished.  There is no outstanding hearing 
request.  As indicated above, the RO has, to the extent 
possible, obtained all pertinent records identified as 
relevant to the appeal, to include available service 
medical records and post-service medical records.  
Significantly, neither the veteran nor his representative 
has identified, and the record does not otherwise 
indicate, that there exists any additional evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Finally, in view of the evidentiary 
deficiency in this case, as explained in more detail 
below, having the veteran undergo any further examination 
or obtaining a medical opinion is unnecessary.  See 
3.159(c)(4).

Under these circumstances, the Board finds that 
adjudication of the claim on appeal at this juncture, 
without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

Factual Background

Historically, in February 1947, the RO obtained service 
medical records in conjunction with the veteran's claim of 
entitlement to service connection for incomplete paralysis 
of the left median nerve.  In response to the RO's request 
for complete service medical records, the U.S. Army 
submitted reports of an August 1937 entrance examination, 
a March 1941 discharge evaluation, a July 1942 entrance 
examination, and a December 1945 discharge examination.  
In addition, the U.S. Army submitted treatment records, 
report of separation (Form DD214), and an abstract of his 
first period of service.

According to the abstract of service, the veteran was 
placed at the U.S. Naval Hospital in California from 
January 1940 to July 1940, and from November 1940 to his 
separation from the U.S. Navy in March 1941.  The 
veteran's U.S. Army DD214 indicated service in the Asian 
Pacific from April 1944 to November 1945.

According to the service medical records obtained, in 
August 1937, the veteran's spine, extremities, and nervous 
systems were listed as normal on entrance examination.  
Pes planus was the only defect found on evaluation.  In 
December 1939, the veteran suffered a knife incision to 
the left forearm.  The treating physician noted sensory 
loss of the thumb, index finger, middle finger, and radial 
half of the ring finger, the dorsum of the middle and 
distal phalanges of the index and middle fingers, and part 
of the palmar aspect of the hand.  There was also loss of 
flexion at the distal point of the thumb and index finger 
opposition of the thumb to other fingers.  The treating 
physician diagnosed injury to the branch anterior division 
of the medial cutaneous nerve.  In January 1940, the 
veteran was transferred for surgery to the U.S. Naval 
Hospital in San Diego, California.  The veteran underwent 
surgical repair of the severed median nerve in February 
1940.  He remained at the hospital for further treatment.  
Weekly evaluations of his status were reported.  In July 
1940, he was considered to be in much improved condition 
and returned to duty.  The hospitalization records 
indicated no incident of head trauma.  In November 1940, 
the veteran returned to the U.S. Naval Hospital.  In 
December 1940, he underwent galvanic stimulation and 
physiotherapy.  Record of examination in March 1941 
reported the veteran as physically qualified for honorable 
discharge.  By entrance examination report of July 1942, 
the veteran had no musculoskeletal defects.  His nervous 
system was deemed normal but for a severed median nerve 
with incomplete return of function.  According to the 
separation examination report of December 1945, no 
musculoskeletal defects were found on evaluation.  In the 
section of report reserved for listing of skin 
abnormalities or disorders, a traumatic scar of the left 
elbow was reported.

A VA examination was provided in January 1947.  The 
veteran complained of left-hand pain.  The VA examiner was 
required to list all permanent marks and scars.  The VA 
examiner observed linear scars on the right eyebrow, left 
index finger, and left upper lip.  The VA examiner 
evaluated the veteran's left side, and noted mild atrophy 
of the left thenar region.  He observed weakness of 
flexion of the first and second fingers and hypesthesia of 
the palmar aspect of the first and second fingers.  The VA 
examiner diagnosed paralysis of the left median nerve, 
incomplete, and moderate.  The veteran was subsequently 
awarded VA compensation benefits for incomplete left 
median nerve paralysis.

Treatment records indicate that a cervical spine x-ray was 
provided in October 1968 following the veteran's 
complaints of numbness and paresthesia of the left area.  
The veteran's cervical spine appeared normal except for C-
3 to C-4 interspace narrowing on a degenerative basis and 
moderately advanced anterior marginal osteophytosis of all 
vertebral bodies.  A complete physical and neurological 
examination was provided in August 1969.  The veteran 
complained of pain and paresthesias involving the left 
arm, particularly the forearm.  The VA neurologist 
described clinical findings as within normal limits with 
exception of left median nerve partial paralysis and 
tender shoulder and neck musculature.  Cervical and lumbar 
myelogram (x-ray examination to detect abnormalities of 
the spine) was normal.  

A VA examination was provided in March 1970.  The veteran 
complained of pain and discomfort of the left arm with 
tenderness around his elbow scar.  X-ray findings 
indicated normal left elbow and hand.  On clinical 
evaluation of the veteran's left arm, the VA examiner 
noted a two-inch tender scar about the medial aspect of 
the left arm.  He diagnosed residual of laceration of the 
left arm, with injury to the left median nerve.

Treatment records from the Philadelphia VA Medical Center 
(VAMC) include November 1996 magnetic resonance imaging 
(MRI) findings.  The VA physician reported findings of 
bilateral neural foraminal narrowing starting at C-4 to C-
5 level and extending toe the C-7 to T-1 level with 
bulging disc at C-5 to C-6.  In addition, the veteran had 
a herniated disc at the C-6 to C-7 region causing minimal 
canal narrowing.  The VA physician also reported status 
post fusion of the C-3 to C-4.  The VA physician observed 
left shoulder weakness and radicular pain, and recommended 
further assessment to rule out ulnar nerve entrapment, 
carpal tunnel syndrome, and peripheral nerve syndrome.  In 
December 1996, the veteran was diagnosed with probable 
ulnar entrapment neuropathy.  

On VA examination in July 1997, the veteran reported that, 
in the past several years, he began experiencing pain in 
his entire left arm, from the left hand to the shoulder.  
Following clinical evaluation of the left upper extremity, 
the VA examiner diagnosed painful syndrome of the left 
hand and arm, possibly, in part, secondary to chronic left 
median nerve neuropathy as a result of in-service injury.  

In his February 1998 statement, the veteran introduced the 
argument that cervical spine abnormalities detected on MRI 
were due to head and neck trauma in service.  
Specifically, the veteran alleged that, in 1944, he was 
thrown from a jeep and suffered a concussion.  He 
allegedly received stitches for a resulting head wound.  
He asked that his service medical records be obtained for 
evidence.

The veteran identified B. Burkhardt, D.O, as a source of 
relevant medical treatment.  The RO subsequently requested 
medical records from Dr. Burkhardt, for the period 1972 to 
1995.  According to records obtained, the veteran was 
diagnosed with osteoarthritis of the right hip and lumbar 
spine with radiculopathy.  

In a May 1998 statement, the veteran further described the 
in-service automobile accident, alleged as etiologically 
linked to his current disorder of the cervical spine.  He 
stated that a "battalion doctor" treated his head wound, 
and explained that his injury did not warrant seeking 
hospital treatment.  The veteran stated that he did not 
lose time from work and he doubted that any report of the 
incident was made.  The veteran described another in-
service head injury when he fell at the U.S. Naval 
Hospital in 1940 prior to surgical repair of his severed 
left median nerve, resulting in scarring of his head.  The 
veteran stated that the incident was "probably on record."

Additional treatment records received from the 
Philadelphia VAMC indicate that the veteran underwent 
nerve conduction study (NCS) and electromyography in 
November 1996.  The veteran complained of left forearm and 
hand pain.  Clinical findings were compatible with chronic 
C-7, C-8 radiculopathy of the left side.  There was also 
evidence of median nerve neuropathy around the elbow and 
carpal tunnel syndrome secondary to local trauma on the 
left side.  

In his October 1998 notice of disagreement, the veteran 
stated that a review of his service medical records in 
January 1940 would show head injury treatment prior to 
median nerve surgery.  He added that there was no service 
record of his automobile accident in 1944, and he did not 
know "how the Medical Officer treated the gash in my scalp 
in the Army incident" but that the resulting gash in his 
scalp was sutured.  The veteran argued that examination of 
his scalp would show scars, evidence of his in-service 
head injury.  

The RO requested service medical records from the U.S. 
Navy and VA Records Management Center in March 1999.  In 
April 1999, the U.S. Naval Medical Center indicated that a 
thorough search failed to locate the records requested.  
In April 1999, the VA Records Management Center indicated 
it did not possess the veteran's service medical records.

In a September 1999 statement, the veteran argued that his 
left arm pain was misdiagnosed as residual to his severed 
median nerve.  Furthermore, he suffered left arm pain, 
"from none to continuous to extreme," since 1955.  He 
stated that the previously alleged automobile accident 
occurred in early 1944.  Treatment records obtained from 
Philadelphia VAMC included an August 1999 consultation 
report.  During evaluation of the veteran, the VA 
physician noted a healed scar over the occipital region.

In a December 1999 statement, the veteran explained that 
he slipped in the shower prior to surgery in 1940, and the 
incident was logged in hospital records.  He was knocked 
unconscious by the fall.  However, due to time, the logs 
were destroyed.  Furthermore, he doubted the alleged Jeep 
incident was recorded in U.S. Army service records.  He 
was unconscious after the incident and suffered a severe 
concussion.  He also described in-service pain of the left 
arm, shoulder, and neck due to firing of weapons.  He 
stated that a surgeon treated him, but such complaints 
would not appear in his service records.  

In February 2001, the Board remanded the veteran's claims 
for readjudication under the Veterans Claims Assistance 
Act of 2000.  By letter of September 2001, the RO notified 
the veteran of VA's duties under the VCAA.  The RO 
described evidence it had obtained on the veteran's 
behalf, and information and evidence he should submit.  
The RO also described the evidence necessary to establish 
entitlement to service connection.

Analysis

The veteran contends that he currently has residuals of 
head and neck trauma in service, consisting of a head 
scar, left arm pain, and abnormalities of the cervical 
spine.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-
existing injury suffered, or disease contracted, during 
such service. 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 
3.304.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Following a complete review of the record in light of the 
above criteria, the Board concludes that there is no 
evidentiary basis for a grant of service connection for 
alleged residuals of in-service head or neck injury.  
Clearly, there is competent medical evidence of a current 
head scar and abnormalities of the cervical spine.  
Regular medical report of degeneration of the cervical 
spine with left-side radiculopathy appeared beginning in 
October 1968, and a VA physician observed the veteran's 
head scar in August 1999.  However, as there is no 
evidence to credibly establish that the veteran suffered a 
claimed head and neck injury in service, there likewise is 
no persuasive evidence of a nexus between any currently 
diagnosed disability and service.  In this regard, the 
Board notes that as a medical opinion can be no better 
than the facts alleged by the veteran, an opinion based on 
an inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. 
App. 179, 180 (1993).  

While the veteran is certainly competent to assert the 
occurrence of an in-service injury (see Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)), in this case, the Board 
finds that the veteran's allegations are not sufficient to 
credibly establish any claimed in-service triggering 
event.  The veteran has alleged that, before surgery in 
1940 for repair of his left median nerve, he suffered a 
fall in the shower, and he was rendered unconscious; he 
indicated that he has residual scarring on his head.  
However, detailed in-patient treatment reports do not 
record such incident, as admitted by the veteran.  The 
veteran also has stated that, in early 1944, he was 
knocked unconscious following ejection from a moving 
vehicle, and a surgeon sutured a resulting head wound.  
However, there is no corroborative in-service evidence of 
this treatment, as admitted by the veteran.  
Significantly, no musculoskeletal abnormalities or scars 
of the head were reported in service medical records.  
Moreover, while on separation examination in December 
1945, the evaluating physician was required to report all 
skin disorders, the physician noted only scarring of the 
left arm.  In addition, on January 1947 VA examination 
report, there was no record of a head scar, although the 
VA examiner was required to provide a list of all 
permanent scars.  

In light of the evidence discussed, the Board finds no 
persuasive, credible evidence that any claimed in-service 
head/neck injury actually occurred.   And, given the 
alleged severity of each such injury, as claimed by the 
veteran, the Board finds that the veteran's uncorroborated 
allegations, without more, simply do not suffice to 
establish any such traumatic in-service event. 

Because the record presents no plausible basis for a grant 
of service connection in this case, the claim must be 
denied.  In reaching this decision, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the evidence neither supports a 
finding of the claimed in-service injury, nor is in 
relative equipoise on that question, the doctrine is 
inapplicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-58 
(1990).


ORDER

Service connection for the residuals of head and neck 
injury is denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

